Citation Nr: 1424248	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  04-40 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic headaches.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, and Appellant's Friend


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for headaches.

The Board has twice previously, in September 2009 and in April 2011, denied service connection for chronic headaches.  In both instances the Court of Appeals for Veterans Claims (CAVC or the Court) has vacated the denial and remanded the matter for further consideration, most recently in a January 2014 Memorandum Decision.  In light of the decision below, the development contemplated by the Court is not necessary.

The Board notes that before the CAVC, a private attorney had entered an appearance as the Veteran's representative.  A proper fee agreement and VA Form 21-22a, Appointment of Individual as Claimant's Representative, was filed in January 2012.  However, in February 2012, the attorney was granted leave to withdraw; he stated that his review of the record showed it insufficient to support the case.  The Veteran proceeded in his appeal pro se.  As the appointment of the attorney had the effect of revoking a prior appointment of a Veterans Service Organization, and no new Form 21-22 has been submitted, the Veteran remains unrepresented.

In September 2010, the Veteran was informed that the Veterans Law Judge (VLJ) who had presided over his April 2008 hearing was no longer employed by the Board.  As a VLJ who conducts a hearing is required to participate in a decision on the appeal, the Veteran was offered the opportunity for a new hearing.  He declined in November 2010 correspondence.  A transcript of the April 2008 hearing is associated with the claims file.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS); the physical claims file previously utilized has been scanned into the system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic headache disorder was first manifested on active duty or within the first post-service year, as part of an organic disease of the nervous system.


CONCLUSION OF LAW

The criteria for service connection of a chronic headache disorder are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Some chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Service treatment records document complaints of headaches in December 1971, without accompanying sinus symptomatology; tension headaches were diagnosed.  Post-service medical records, to include a July 1974 VA examination, continue to show regular complaints of suboccipital headaches.  The Veteran has consistently and credibly reported headache symptomatology since service.  A November 2008 VA examiner found that the headache complaints, based on their description and onset, most likely represented a suboccipital neuralgia.  

The Court has found that the Board has conceded that such is an organic disease of the nervous system.  The competent medical evidence of record indicates that suboccipital neuralgia has been present since at least July 1974; based on the competent, consistent, and credible contemporaneous complaints by the Veteran, the condition was present either in service or soon after separation.  

While it is not clear that the headache disorder was manifested to a compensable degree, based on frequency and severity, within the first post-service year, and hence service connection on a presumptive basis is not warranted, the inclusion of the headache disorder as a listed chronic disease under 38 C.F.R. § 3.309 allows a grant of direct service connection via the alternative route of a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Accordingly, service connection for chronic headaches is warranted based on continuity of symptomatology since service.

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for chronic headaches is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


